Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (PG Pub. 2017/0121857) or in the alternative over Jeong et al. (PG Pub. 2017/0121857) in view of Law et al. (US Patent 6,358,461).
Regarding claims 1, 14-16 and 20,
In the alternative, Law et al. teach a method of making a nonwoven with lyocell fibers. It would have been obvious to one of ordinary skill in the art to use the nonwoven of Law et al. in Jeong et al. in order to make a nonwoven and arrive at the claimed invention. 
Jeong et al. and the previous combination are silent regarding the claimed properties. However, given Jeong et al. and the previous combination teach such a similar lyocell fiber made of such similar materials in such a similar manner and Law teaches such similar nonwoven fabric weights, the claimed properties are necessarily inherent to the lyocell fabric of Jeong et al. and the previous combination. 
Jeong et al. teach the first virtual circle can have a radius of 8. It would have been obvious for one of ordinary skill in the art to arrive at the claimed 7.8 in order to improve fiber fineness and fabric properties. Further, It is apparent, however, that the instantly claimed first virtual circle radius and that taught by Jeong et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the first virtual circle radius disclosed by Jeong et al. and the first virtual circle radius disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the first virtual circle radius, it therefore would have been obvious to one of ordinary skill in the art that the first virtual circle radius disclosed in the 
Jeong et al. teach the second virtual circle can have a radius of 3. It would have been obvious for one of ordinary skill in the art to arrive at the claimed 2.1 in order to improve fiber fineness and fabric properties. Further, It is apparent, however, that the instantly claimed second virtual circle radius and that taught by Jeong et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the second virtual circle radius disclosed by Jeong et al. and the second virtual circle radius disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the second virtual circle radius, it therefore would have been obvious to one of ordinary skill in the art that the second virtual circle radius disclosed in the present claims is but an obvious variant of the second virtual circle radius disclosed in Jeong et al. and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Jeong et al. teach lyocell fibers with a fineness of 3 denier. It would have been obvious for one of ordinary skill in the art to arrive at the claimed 1.5 denier in order to improve fiber fineness and fabric properties. Further, It is apparent, however, that the instantly claimed fiber denier and that taught by Jeong et al. are so close to each other that the fact pattern is similar to  In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the fiber denier disclosed by Jeong et al. and the fiber denier disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the fiber denier, it therefore would have been obvious to one of ordinary skill in the art that the fiber denier disclosed in the present claims is but an obvious variant of the fiber denier disclosed in Jeong et al. and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 2, the lyocell spinning dope contains 6-16% by weight of cellulose pulp and 84-94% by weight of N-methylmorpholine-N-oxide aqueous solution. 
Regarding claim 3, the cellulose pulp contains 85-97% by weight alpha-cellulose and has a degree of polymerization of 600-1700.
Regarding claim 4, the lyocell fiber has a space occupancy ratio of 150 to 300 as defined by the claimed equation 1. 
Regarding claim 7, a center of the virtual first circle may be identical to a center of the second circle.
Regarding claims 9-11, Jeong et al. teach crimping the fibers, but Jeong et al. and/or the previous combination are silent regarding the claimed fiber length and crimps per inch and 
Regarding claim 12, Jeong et al. teach an oil content of the lyocell fiber is within the claimed range by weight relative to 100% by weight of the lyocell fiber [0066]. 
Regarding claim 13, Jeong et al. are silent regarding the claimed nonwoven thickness. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed nonwoven thickness in order to affect fabric properties as is known in the art.
Regarding claim 19, Jeong et al. and/or the previous combination are silent regarding the claimed oil content of the nonwoven fiber aggregate. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed oil content through routine experimentation and in order to affect the fiber and fabric properties including friction and mechanical properties. 
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. Applicant argues Jeong does not teach the claimed first and second virtual circles. It is noted that present claim 1 in regard to the virtual circles merely claims virtual circles and not actual circles and therefore the claimed first and second virtual circles including the claimed sizes of each would necessarily be present in Jeong since the circles are merely virtual. 
Applicant argues Jeong does not teach the claimed denier of the lyocell fiber. Jeong does not limit the lyocell fiber and it would have been obvious to one of ordinary skill in the art to use 
Applicant argues Jeong does not teach the claimed properties as Jeong is drawn to use in clothing and automobiles. Jeong plainly teaches use of his fiber in medical applications, wound dressing, towels, wipes, bed pads and more. Therefore, it is clear Jeong is not drawn to such limited applications as Applicant argues and further that it would have been obvious to one of ordinary skill in the art to include hydrophilicity fiber of Jeong in order to meet end use requirements such as towels, medical applications, bed pads, wipes, and wound dressings. Moreover, given Law teaches similar nonwoven fabric weights and small denier fibers, the claimed properties would be necessarily inherent. 
Art not used in Rejection
WO2013187404 teaches a nonwoven fiber assembly made of lyocell made of fibers with the claimed fiber diameter with the claimed first and second virtual circles. 
Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789